UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                        CAMPANELLA, SALUSSOLIA, and FLEMING
                               Appellate Military Judges

                              GREGORY J. MURRAY,
                            United States Army, Petitioner
                                          v.
                            UNITED STATES, Respondent

                                 ARMY MISC 20180025

For Petitioner: Mr. William E. Cassara, Esquire (on brief).


                                      31 January 2018

               ------------------------------------------------------------------
                SUMMARY DISPOSITION AND ACTION ON PETITION FOR
                EXTRAORDINARY RELIEF IN THE NATURE OF A WRIT OF
                                 CORAM NOBIS
               ------------------------------------------------------------------

CAMPANELLA, Senior Judge:

       Petitioner, who was convicted at a general court-martial of rape of a person
under the age of twelve in violation of Article 120, Uniform Code of Military Justice,
10 U.S.C. § 920 (2012) [UCMJ], is not entitled to coram nobis relief in the form of
vacating his court-martial findings and sentence based on allegations of prosecutorial
misconduct. We find the allegations of prosecutorial conduct were known by
appellant prior to the original court-martial judgment. We also find no valid reason
for petitioner’s failure to raise this issue during his court-martial and seek relief
earlier. Accordingly, we find petitioner’s writ does not meet the threshold criteria for
coram nobis review and therefore, dismiss this petition for lack of jurisdiction.

       Petitioner was convicted of raping JJ when she was less than twelve years old.
Petitioner’s conviction stands primarily on JJ’s testimony. On 22 July 2014, this
court affirmed petitioner’s conviction. The Court of Appeals for the Armed Forces
denied a grant of review of petitioner’s conviction on 25 November 2014 and denied a
request for reconsideration on 21 April 2015. Petitioner’s direct appeal is final under
Article 71(c)(1) and Article 76, UCMJ. Petitioner now requests this court provide
extraordinary relief in the nature of a writ of coram nobis, requesting to declare his
conviction null and void, alleging that during his court-martial, the trial counsel
threatened a witness who possessed information favorable to the petitioner into not
testifying.
MURRAY—ARMY MISC 20180025

                                  BACKGROUND

       Petitioner now alleges that his roommate, Captain (CPT) KB, while sitting in
the prosecution’s waiting room during petitioner’s Article 32 hearing, overheard
victim, JJ, say to her mother: “How am I supposed to remember all of this?” and “I
can’t remember what you told me to tell them.”

      Petitioner asserts CPT KB informed him of the alleged conversation between JJ
and her mother, and petitioner, in turn, told his defense counsel, who asked CPT KB if
he would testify about the conversation to impeach the child-victim’s credibility.
Captain KB agreed.

       Petitioner alleges that during his court-martial, the prosecutor, Lieutenant
Colonel (LTC) Matthew McDonald, took CPT KB aside, and asked him a series of
questions related to the rental arrangement between petitioner and CPT KB and asked
CPT KB whether he reported the rental income on his income taxes. 1 Petitioner
asserts that during this conversation LTC McDonald threatened CPT KB with criminal
prosecution, and reporting him to his chain of command and the Internal Revenue
Service (IRS), if he testified for petitioner.

       Petitioner asserts that after LTC McDonald threatened CPT KB, he informed
petitioner he could not testify for the reasons noted above. Petitioner indicates he told
his attorney that CPT KB could not testify on his behalf but did not explain why.
Captain KB did not testify.

       In support of his writ, petitioner provides an affidavit from KB, who asserts the
facts above and states that, but for LTC McDonald’s threats, he would have testified
favorably at petitioner’s court-martial as to what he heard. Petitioner’s affidavit
asserted that after his release from confinement in March 2016, he spoke with KB,
who was comfortable coming forward because he had gotten out of the Army.

       In his own affidavit, petitioner provides several reasons for not raising this
issue to his defense counsel or the court during his court-martial. Petitioner states he
was “overwhelmed” by the court-marital process. He also states he did not want to
ruin his friend’s career when he believed his own career was ruined regardless of the
court-martial outcome. Lastly, he did not understand LTC McDonald’s alleged
actions were illegal.

1
  During a pre-trial hearing, LTC McDonald attempted to persuade the court to allow
the government to enter information into evidence in an attempt to impeach CPT KB.
Specifically, the information related to CPT KB allegedly paying a discounted rate
for unrelated legal services, to petitioner’s defense counsel, in exchange for
favorable testimony in petitioner’s court-martial. The military judge ruled against
the government.
                                            2
MURRAY—ARMY MISC 20180025

                               LAW AND ANALYSIS
       Article 66, UCMJ, confers upon this court jurisdiction to consider petitioner’s
claims and issue a writ of coram nobis if necessary and appropriate in aid thereof.
See United States v. Denedo, 66 M.J. 114, 123 (C.A.A.F. 2008) (Denedo I); United
States v. Denedo, 556 U.S. 904, 917 (2009) (Denedo II); 28 U.S.C. § 1651(a) (All
Writs Act). The All Writs Act does not expand our underlying jurisdiction to consider
“the findings and sentence as approved by the convening authority.” UCMJ, art.
66(c); Denedo I, 66 M.J. at 120; Denedo II, 556 U.S. at 914.

      The Supreme Court established the landscape of our inquiry in Denedo II.
“Because coram nobis is but an extraordinary tool to correct a legal or factual error,
an application for the writ is properly viewed as a belated extension of the original
proceeding during which the error allegedly transpired.” Denedo II, 556 U.S. at 912-
13.

       In United States v. Morgan, 346 U.S. 502, 511-12 (1954) the Supreme Court
observed that coram nobis permits the “[c]ontinuation of litigation after final
judgment and exhaustion or waiver of any statutory right of review,” but only under
very limited circumstances. Although a petition may be filed at any time without
limitation, a petitioner must meet all six stringent threshold requirements: (1) the
alleged error is of the most fundamental character; 2 (2) no remedy other than coram
nobis is available to rectify the consequences of the error; (3) valid reasons exist for
not seeking relief earlier; (4) the new information presented in the petition could not
have been discovered through the exercise of reasonable diligence prior to the original
judgment; (5) the writ does not seek to reevaluate previously considered evidence or
legal issues; and (6) the sentence has been served, but the consequences of the
erroneous conviction persist. Denedo I, 66 M.J. at 126 citing Morgan, 346 U.S. at
512-13; Loving v. United States, 62 M.J. 235, 252-53 (C.A.A.F. 2005).

        First, assuming petitioner’s claims are true, petitioner’s writ alleges an error
that is clearly fundamental in character in that it has the potential to affect the
credibility of the child victim’s testimony in this case. Second, there appears to be no
other remedy available to petitioner.

     As to the third criteria, we find it is not met. This court finds no valid reason
why petitioner did not seek relief earlier. Petitioner’s assertions that he was
overwhelmed by the court-martial process, did not want to injure his friend’s career,

2
  Because the standard for granting extraordinary relief requires a petitioner to
establish that issuance of the requested writ is “necessary and appropriate,” we
interpret this first prerequisite to mean a petitioner must do more than merely allege
error. See 28 U.S.C. § 1651(a); Denedo I, 66 M.J. at 126. He has the burden to
establish the error occurred.
                                             3
MURRAY—ARMY MISC 20180025

and did not understand the full import of LTC McDonald’s conduct, are not credible. 3
Had petitioner explained the situation to his defense counsel at the time, action could
have been taken to address the alleged misconduct. We find petitioner’s reasons
unreasonable and unconvincing.

       As to the fourth criteria—whether the alleged prosecutorial misconduct could
have been discovered using reasonable diligence—the information was known by
appellant at the time of his court-martial prior to the original judgment. Defense’s
argument, that LTC McDonald’s misconduct was not “discovered” because petitioner
failed to inform his defense counsel due to his concern for his friend’s career and his
misunderstanding of the seriousness of the alleged misconduct, falls flat with this
court. Petitioner had actual knowledge during his court-martial of the very
information he puts before this court today including the underlying information that
could be used in an attempt to impeach the victim. Curiously, the record before us
conspicuously contains no information regarding the defense counsel’s response to
being informed by his client that a key witness in the case would not be testifying.
Because a defense counsel decides which witnesses to call, and because of the nature
of witnesses testimony in this case, we find the petitioner’s assertion of unquestioning
acceptance by the defense counsel to be implausible, and again, unconvincing. 4

       Finally, we have recently held that an extraordinary writ cannot be used as an
end-run around the two-year time limit for considering a petition for new trial under
Article 73, UCMJ. Unites States v. Roberts, ARMY MISC 20180005, __ M.J. __
(Army. Ct. Crim. App. 30 Jan. 2018).

       Based on the foregoing, we find petitioner’s claim does not meet the threshold
criteria for coram nobis review. 5

         NOW, THEREFORE, IT IS ORDERED:

         This petition is DISMISSED for lack of jurisdiction.

         Judge SALUSSOLIA and Judge FLEMING concur.


3
  Even if his actions in this regard were reasonable, petitioner could have raised
these issues during direct appeal or any time within the two-year limitation
established by Article 73, UCMJ, for considering petitions for new trial based on
fraud on the court-martial.
4
    We need not decide the two remaining criteria.
5
 This court directs the Clerk of Court to process this allegation in accordance with
appropriate protocols regarding allegations of prosecutorial misconduct.
                                           4
MURRAY—ARMY MISC 20180025

                            FOR THE
                                THECOURT:
                                    COURT:




                            MALCOLM H.
                            MALCOLM       H.SQUIRES,
                                             SQUIRES,JR.JR.
                            Clerk of
                            Clerk  ofCourt
                                      Court




                              5